Citation Nr: 1212045	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability (to include the right knee).

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a pulmonary disability, to include as secondary to herbicide and asbestos exposure.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active military service from October 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in April 2009 at which time the Veteran's claims were remanded for additional development.  All development has been completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability did not have onset during or as a result of active service and is not otherwise related to service.

2.  The Veteran's bilateral eye condition did not have onset during or as a result of active service and is not otherwise related to service.

3.  The Veteran's pulmonary condition, sleep apnea, did not have onset during or as a result of active service and is not otherwise related to service, to include exposure to herbicides and/or asbestos.

4.  The Veteran's service-connected disabilities include bilateral plantar fasciitis, rated as 10 percent disabling per foot, for a combined rating of 20 percent.

5.  The credible lay and medical evidence does not show that the Veteran's service-connected disabilities have prevented him from securing and obtaining substantially gainful employment for any time during the appeal period.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg, to include right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for a pulmonary condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A.  Right Leg Disability

The Veteran seeks service connection for a right leg disability, to include a right knee disability.  

The Veteran had active military service from October 1971 to August 1974.  In February 1973, the Veteran said he injured his right knee during a motorcycle crash 3 years prior but could not remember the extent of the injury.  Current complaints included pain at the bottom of the right kneecap and numbness over the patella.  He reported that his knee has repeatedly given out on him since the accident.  The impression was minor right knee impairment.  The treating provider said he would not need further treatment unless the problem intensified.  

STRs show treatment of a right knee injury in December 1973.  He reported being hit by a car.  The impression was calcium deposit.  In May 1974, he complained of right knee pain.  The examination was normal.  The separation examination showed no right leg or knee disabilities.  All musculoskeletal testing was normal, providing evidence against this claim.

November 2004 private treatment records from Dr. R.T. show complaints of pain radiating down the right leg.  The pain started two days before his appointment after attempting to lift a heavy load, providing more evidence against this claim.

The Veteran was afforded a VA examination in November 2006 at which time he complained of right knee pain.  The diagnosis was right knee pain and numbness.  The examiner reviewed the claims file and after the examination, opined that the in-service injury to the right knee did not cause any permanent or long lasting problems to date.  He stated that the Veteran has intermittent knee pain without any specific diagnosis and that it is not caused by or related to his military service.  A rationale was not provided to support his conclusion, thus the examination has little probative value.

A March 2008 VA treatment record shows the Veteran reported the in-service knee injury resulting from being hit by a car.  The provider indicated that the right knee pain was probably secondary to an old injury.  However, in this case "probably" is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, it does not appear that the provider had the Veteran's STRs for a review of his past medical history when providing his opinion. As such, this treatment record is considered too speculative to provide the requisite nexus between the Veteran's current right knee disability and his time in service.

On April 3, 2008, the Veteran sought treatment at a VA facility for right knee pain.  The treating physician noted degenerative changes on the x-rays, including modest posterior patellar spurring and mild enthesopathy of the quadriceps insertion of the patella.  A small suprapatellar effusion was also noted.

In June 2011, the Veteran had a VA examination.  The examiner reviewed the claims file, summarized past medical treatment and diagnosis, and examined the Veteran.  The diagnosis was patellofemoral syndrome, bilaterally.  The examiner opined that the condition is not the result of service.  He said STRs noted a contusion to the knee, which was apparently a minor injury because no specific treatment other than heat was prescribed.  Further, records dated five months after the injury show a normal examination.  An in-service diagnosis of patellofemoral syndrome, retropatellar pain syndrome, or chondromalacia of the patella was never made.  As far as relationships to other service-connected disabilities, the Veteran is service connected for bone inflammation, which the examiner presumes is for shin splints.  He found no connection between shin splints and patellofemoral syndrome.  He also noted that the findings fail to show history of a traumatic condition and that x-rays show findings consistent with age.

In this case, the Board has reviewed all of the evidence, including the Veteran's statements alleging that his right leg, to include right knee disability, had onset during or as the result of service.  While the Veteran is competent to report symptoms such as pain, he is not competent to relate the pain to his currently diagnosed bilateral patellofemoral syndrome.  Further, the competent and credible evidence shows that the knee disability apparently had onset subsequent to his November 2006 VA examination as his examination at that time was normal, with only findings of pain.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Simply stated, the Board finds no disability in service and significant evidence of a disability that began decades after service, with no connection to the pain complaints cited in service.  The factual evidence in this case, supplied in some case by the Veteran himself in statements to examiners prior to the point in which he filed this claim, provides particularly negative evidence against his current contentions. 

The first indication of a knee disability other than pain is dated June 2011, more than 37 years after separation from service, weighing against the claim.

Here, the competent and credible evidence does not show that the Veteran had a right leg or knee disability that had onset during or within one year of separation from service.  The competent and credible evidence also fails to show that the Veteran has suffered a disability since service and actually provides highly probative evidence against the Veteran's central claim.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, patellofemoral syndrome is not the type of disorder that a layperson can provide competent evidence on questions of etiology or diagnosis.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Bilateral Eye Disability

The Veteran seeks service connection for a bilateral eye disability.  On his report of medical history form, completed in September 1971 at entrance to service, the Veteran noted current or a history of eye trouble.  The reviewing physician noted only that he wore glasses, thus he had no disability at entrance to service.  In May 1973, he reported trauma to the left eye, stating that he was kicked in the face.  The eye was reddened.  July 1973 records show that he was involved in a fight and was sprayed in the face with mace.  The record notes moderate to severe conjunctivitis in both eyes.  Another July 1973 STR shows conjunctival hemorrhages in the right eye.  Testing showed no hyphema.  STRs show that in November 1973, the Veteran complained of pain in the right eye.  The treating physician stated that the Veteran might have blood vessel damage and possible corneal scratch received when hit on the right orbital area.  At separation from service, his vision was 20/100 bilaterally, corrected to 20/20 bilaterally.  

Since service, the Veteran has suffered iritis among other eye conditions.  For example, private treatment records from Dr. R.T. show a diagnosis of conjunctivitis in October 2000.  Private treatment records from Dr. S.M., dating between January 2001 and August 2006, show that in January 2001, the Veteran complained of occasional redness of the eyes bilaterally and in February, he was diagnosed with acute iritis.  In March 2004, the Veteran was diagnosed with vitreous degeneration.  Subsequent records show continued episodes of iritis.  Unfortunately, none of the records indicate that any of the eye conditions were are to or the result of his period of active service.

In October 2006, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and summarized the in-service treatment of his eyes.  The Veteran's complaints included floaters and blurry vision.  The examiner found no residual defects from bilateral iritis.  He also found no evidence in the STRs indicating an episode of iritis from mace exposure.  While the Veteran had a 10-year history of bilateral iritis and treatment, he found that it is less likely as not the result of the eye trauma suffered during service.  He did not provide a supporting rationale, thus the opinion has little probative value.

Records dated subsequent to the VA examination show treatment for occasional bouts of iritis as well as eye irritation and pain.

In June 2011, the Veteran had a VA examination.  The examiner reviewed the claims file and examined the Veteran.  He summarized the Veteran's past eye treatment and after conducting the examination, found no current disability.  Iritis was not observed.  Despite the lack of current iritis, the examiner stated that the condition is not the result of service as he was not diagnosed with the condition during service and corrected visual acuity was 20/20 at separation from service.

The Board has considered the Veteran's complaints of pain and his statements alleging onset during or as the result of service.  Unfortunately, STRs fail to show that he suffered chronic eye disabilities during, or at separation, from service.  Further, the first indication of a bilateral eye disability is dated in 2000, more than 26 years after separation from service.  More importantly, the VA examiners found no relationship between the iritis and service.  The June 2000 examiner also found no relationship between the iritis and service because STRs were silent for complaint or treatment of the disability and the separation examination was normal.

Again, while the Veteran is competent to report his symptoms of eye pain and irritation, he is not competent to opine as to the etiology of his disability as the cause of iritis is not readily observed by laypersons.  In this case, such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

C.  Pulmonary Disability

The Veteran seeks service connection for a pulmonary disability, to include as secondary to exposure to Agent Orange and/or asbestos.  VA has asked the Veteran on several occasions to clarify his claimed disability; however, he has refused to identify a diagnosed disability or symptoms related to his claim.  Thus, the Board is considering his claim based upon his diagnosis of hypertension and sleep apnea.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R.     § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A.  § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Unfortunately, hypertension and sleep apnea are not disabilities subject to presumptive service connection based upon herbicide exposure per 38 C.F.R. § 3.309(e) and Note 3.  The evidence also fails to indicate that the disabilities are otherwise the result of or related to herbicide exposure.  Thus, the Board need not determine whether the Veteran was exposed to herbicides during service.

Regarding asbestos exposure, the Board notes that the Veterans Benefits Administration Manual, M21-1MR, provides a list of diseases that are associated with exposure to asbestos.  The M21-1 MR part IV, subpart ii, Chapter 2, Section C, 9.b states that inhalation of asbestos fibers can produce: fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors; pleural effusions, and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  M21-1MR part IV, subpart ii, Chapter 2, Section C, 9.c states that effects of exposure to asbestos include: lung cancer that originates in the lung parenchyma rather than the bronchi and eventually develops in about 50 percent of persons with asbestosis; gastrointestinal cancer that develops in 10 percent of persons with asbestosis; urogenital cancer that develops in 10 percent of persons with asbestosis; and mesothelioma that develops in 17 percent of persons with asbestosis.

The Veteran has not been diagnosed with cancer or any of the diseases associated with exposure to asbestos.  Unfortunately, the Veteran has not submitted evidence of asbestosis and none of the evidence suggests that his hypertension or obstructive sleep apnea are in any way related to asbestos exposure.  Consequently, the Board does not need to determine whether the Veteran was exposed to asbestos in service.

Regarding service connection on a direct basis, treatment records indicate a diagnosis of sleep apnea, as well as diagnosis of hypertension, ischemia, and cardiomegaly.  None of the treatment records indicate a nexus between these conditions and service.  Further, none were diagnosed within one year of separation from service, but many, many years later,

In a March 2006 statement, the Veteran reported that he was treated for pulmonary failure at VA facilities in 1974 or 1975.  In the January 2007 notice of disagreement, he indicated that his pulmonary problems were related to his in-service trauma to his waist; however, the Board separated the issue of internal injury from the issue of pulmonary disorders and denied the issue of service-connection for internal injury in a January 2011 decision.  Therefore, the issue of internal damage due to in-service trauma to the waist is not before the Board at this time.

In June 2011, the Veteran had a VA examination.  The examiner reviewed the claims file, summarized past medical treatment and diagnosis, and examined the Veteran.  The examiner stated that the Veteran's symptoms of shortness of breath had no associated diagnosis as the pulmonary assessment was normal.  The diagnosis included essential hypertension and obstructive sleep apnea.  The examiner found that hypertension is not a pulmonary disability.

Regarding sleep apnea, the examiner opined that the condition is less likely as not caused by or a result of a in-service event, including exposure to asbestos or herbicides.  His opinion is supported by the fact that STRs and clinical records show no evidence of obstructive sleep apnea until August 2007.  He also pointed out that the Veteran was a smoker for 14 years after service until quitting in 1987.  While he reported suffering shortness of breath after stopping smoking, available records show neither complaints nor treatment for any pulmonary condition.  The examiner found that the clinical lung function testing confirmed normal pulmonary function for the Veteran's age.  He noted that risk factors for obstructive sleep apnea include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors include heredity, smoking, nasal congestion, and diabetes.  The examiner stated that obesity is the best-documented risk factor and that the Veteran is obese.  He pointed out that obstructive sleep apnea is a complex disease and not due to a single mutation or protein action.  He described various factors that contribute to the development and progression of obstructive sleep apnea and concluded that the Veteran's sleep apnea is considered a pulmonary disability but is less likely as not related to service, a service-connected disability, or exposure to asbestos or herbicides.

As noted above, the Veteran's hypertension and obstructive sleep apnea have not associated with asbestos or herbicide exposure; therefore, service connection based upon these theories of entitlement is not warranted.  Regarding direct service connection, hypertension has been deemed a non-pulmonary disorder.  Even so, service connection could still not be granted because the competent and credible evidence fails to show that the condition had onset during or within one year of separation from service and fails to show any relationship between hypertension and service.

Regarding sleep apnea, the condition was not diagnosed until 2007, more than 33 years after separation from service, weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The VA examiner found that while the condition is a pulmonary disorder, STRs showed no indication of the disability during service and that the Veteran had the risk factor of obesity contributing to the onset and etiology of the disability.  After a thorough examination, the examiner opined that it is less likely as that the condition is related to service.  The examiner provided a detailed rationale for his opinion.

While the Board has considered the Veteran's lay statements, he is not competent to provide a credible opinion regarding the etiology of his sleep apnea as its origins cannot be readily observed.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  TDIU

The Veteran claims that he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable due to his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned based on a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities include only bilateral plantar fasciitis, rated as 10 percent disabling per foot, for a combined rating of 20 percent.  Consequently, TDIU cannot be granted based upon the objective criteria.

Further, review of the evidence fails to show that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his bilateral foot disabilities.  More importantly, the Veteran has not complained nor have there been any findings that his service-connected bilateral foot disabilities cause interference with employment.

The Board notes that the Veteran is disabled for Social Security disability benefits purposes.  However, the Social Security Administration (SSA) evaluation and determination discuss non-service-connected back disabilities.  The evidence does not suggest that his SSA award is based solely on his service-connected bilateral plantar fasciitis.  In effect, the SSA findings provide evidence against this Veteran's claim that it is his service connected disabilities that cause his unemployment.

In sum, the Board finds there is no objective evidence of record, such as medical records or personnel records from his former employers, showing the Veteran was unable to continue working or secure substantially gainful employment due to his service-connected bilateral foot disabilities.  The Board finds that the Veteran's statements regarding his claim of TDIU are outweighed by the objective medical record, which does not reveal a service-connected disability that causes the Veteran to be unable to work.  Treatment for significant nonservice connected disabilities only support this finding.  

Therefore, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most competent, credible, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disabilities alone.

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under 38 C.F.R. § 4.16(a) and (b), and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in June 2006, December 2006 and April 2008 that fully addressed all notice elements and were sent prior to the initial RO decisions deciding each claim in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA, SSA, and private treatment records.  The Veteran submitted multiple lay statements and copies of treatment records as well as buddy statements, which were not pertinent to the claims on appeal.  The Veteran was afforded a VA medical examinations for his service connection claims.  He was not provided a separate VA examination for his TDIU claim because the evidence failed to hint that his service-connected bilateral plantar fasciitis was the cause of his inability to obtain and maintain substantially gainful employment.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a right leg disability (to include the right knee) is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a pulmonary disability, to include as secondary to Agent Orange and asbestos exposure is denied.

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU) is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


